OFFICIAL NOTICE FROM COURT OFCRIMINAL APPEALS OF TEXAS
                            P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                                                                                         ~t-"'ESPQs~
                   OFFICIAL BUSINES§"·z't:"~"'~''
                                          Af/,-C:pil)i~l{ , I
                                                              :           ;        r;/~~y
                                                                                        .~      •   ~A!!m!ll!ll7~
                                                                                                ~ PllNI'V BOWES
                                                                                                                          ·

                   PENALTY FOR &~:l:S·~,;\                                                             $ 00.275
     5/21/2015
                                   ·y :;;; ~ II),Vf . .       ' .
                   PRIVATE USE [1g;; '&!.~;:;:.1 J